Citation Nr: 1411429	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to residuals of a fractured nose.  


REPRESENTATION

Appellant represented by:	Rochelle E. Richardson, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in June 2011 and November 2012.  In June 2011 this issue was remanded for additional development.  In November 2012, the Board denied service connection for sleep apnea.  

In March 2013, the Veteran appealed the Board's November 2012 denial.  In granting a Joint Motion for Partial Remand in November 2013, the United States Court of Appeals for Veterans Claims dismissed remanded the Board's decision only to the extent that it denied entitlement to service connection for obstructive sleep apnea.   

The appeal is REMANDED to the RO.


REMAND

The Veteran asserts that he has obstructive sleep apnea, to include as secondary to residuals of a fractured nose.  

The Veteran fractured his nose while in active service in June 1976 and injured it again in November 1976.  The Veteran's nose was evaluated as normal upon separation examination in July 1977.  While in active service, the Veteran complained of breathing problems, as he did after separation from active service.  The Veteran reported that he began having problems breathing between 1977 and 1981.  The Veteran underwent rhinoplasty in December 2003, which he stated offered only temporary and slight relief.  The Veteran was diagnosed with obstructive sleep apnea in July 2007.  The Veteran's subsequent weight loss and use of a CPAP machine have had little effect on his obstructive sleep apnea.  

In December 2003, the Veteran was evaluated as having the right side of his nose totally blocked by a nasal obstruction.  A septoplasty, partial turbinectomy and rhinoplasty followed in December 2003.  In July 2007, the Veteran's physician diagnosed sleep apnea related to the breathing problems caused by a nose fracture.  In an October 2007 VA examination, the examiner opined that the sleep apnea was not likely the result of the obstructed breathing from the fractured nose.  A March 2011 VA examination reported that the Veteran's sleep apnea was less likely than not related to his active service, as nasal obstructions or fractures were not related to obstructive sleep apnea, based on an article from the Journal of the American Medical Association,.  The examiner applied the same rationale to the question of aggravation.  A May 2012 VA examination stated that there was evidence of a nasal fracture, but the separation examination did not report any abnormal nasal findings, suggesting that there were no residuals of the fracture.  The examiner did not address aggravation.  

A December 2013 private medical opinion stated that the Veteran should undergo a sleep study to enable the physician to diagnose the nature of his obstructive sleep apnea.  The physician stated that the Veteran underwent a sleep study in 2011, but that those results were not available for review and that a new study should be performed due to the Veteran's recent weight loss.

The Board finds that that March 2011 and May 2012 examination reports are inadequate.  In addition to not providing adequate opinions on aggravation, and not discussing whether the Veteran's obstructive sleep apnea may be aggravated by the Veteran's service-connected residuals of a nasal fracture, the examiners did not consider the Veteran's report of continuity of symptomatology of sleep apnea since service, or the reports from the people who submitted statements on the Veteran's behalf.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a VA examination by another examiner to determine the nature and etiology of any current sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of obstructive sleep apnea.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, including a sleep study if necessary, should be accomplished and all clinical findings reported in detail.  The examiner should consider and address the Veteran's service medical records, to include the Veteran's in-service nasal fracture; and VA and private medical records, including all prior VA examination records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:   

a. Is it as likely as not (50 percent or greater probability) that obstructive sleep apnea is related to or began during service?

b. Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea was caused by service-connected residuals of a nasal fracture?

c. Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea has been aggravated or permanently made worse by his service-connected residuals of a nasal fracture?

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

